Title: To George Washington from Nathaniel Shaw, 18 August 1780
From: Shaw, Nathaniel
To: Washington, George


					
						New London [Conn.]Augst 18th 1780 Fryday 7 OClock P.M.
						Sir
					
					Since I wrote you the 13th Inst. the Brittish Fleet are Returnd, and are now att Anchor in Sight of this Port, and Yesterday Six Ships Came from up the Sound, I Suppose from New York and Join’d them, I look’t att them with a Good Spy Glass, and Imagine their was one Frigate and Five Store Ships.
					Shall Inform our Friends at New Port (Agreable to your Request) of Every movement of the Brittish Fleet as long as they Continue hear.
					This Evening we Send a Small Boat Over to the Island for Inteligence when she Returns Shall Inform you. I am Sir Your moast obedt hume Servt
					
						Nathl Shaw
					
				